Hecht, J.
(concurring in result). I believe we should reverse
on the authority of Consolidated Service Stations v. Cities Service Oil Co. (279 App. Div. 592, 2d Dept.). In his prevailing opinion in N.R.M. Garage Corp. v. Feig Garage Corp. (279 App. Div. 126, 1st Dept.) Van Voorhis, J., does not overrule the Consolidated Service case. He points out that in the N.R.M. case there is a clause transferring to the tenant the landlord’s right to institute appropriate proceedings. No such clause is present here.
Eder and Schredber, JJ., concur in Per Curiam opinion; Hecht, J., concurs in result in memorandum.
Final order reversed, etc.